United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 08-2360
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    * Appeal from the United States
                                          * District Court for the Western
      v.                                  * District of Arkansas.
                                          *
Maci Denon Davis,                         * [UNPUBLISHED]
                                          *
             Appellant.                   *
                                     ___________

                              Submitted: March 9, 2009
                                 Filed: March 25, 2009
                                  ___________

Before GRUENDER, ARNOLD, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       Maci Denon Davis appeals the 262-month sentence following his guilty plea
to one count of possession with intent to distribute a controlled substance, in violation
of 21 U.S.C. § 841(a)(1), (b)(1)(A)(viii), and 18 U.S.C. §2. Davis argues that the
district court1 abused its discretion in not reducing his imprisonment after reducing his
fine. Having jurisdiction under 28 U.S.C. § 1291, this court affirms.



      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas.
       In determining the term of imprisonment, the district court considered the
factors in 18 U.S.C. § 3553, recognizing that the Guidelines were advisory. See
Kimbrough v. United States, 128 S.Ct. 558, 570 (2007) (Guidelines are advisory and
the district court can vary from them based on policy considerations). The court chose
not to vary, in order to reflect “the seriousness of the offense, to promote respect for
the law, and to provide a just punishment.” A court must adequately explain the
sentence to promote the perception of fair sentencing, but need not categorically
rehearse each § 3553(a) factor as long as it is clear they were considered. See United
States v. Hernandez, 518 F.3d 613, 616 (8th Cir. 2008).

      The district court did not err in imposing imprisonment within the Guidelines
range. See United States v. Braggs, 511 F.3d 808, 812 (8th Cir. 2008) (this court
gives due deference to the district court’s decision when reviewing a sentence for
abuse of discretion); United States v. Robinson, 516 F.3d 716, 717 (8th Cir. 2008)
(sentencing within the Guidelines range is accorded a presumption of substantive
reasonableness on appeal).

       In determining the fine, the district court conducted a separate analysis of the
factors in 18 U.S.C. § 3572, such as income, earning capacity, and financial resources.
The court imposed a below-Guidelines fine based on inability to pay. See United
States v. Patient Transfer Serv., Inc., 413 F.3d 734, 745 (8th Cir. 2005) (noting that,
when imposing a fine, a district court must consider a defendant’s financial resources
pursuant to § 3572(a) factors). The lower fine imposed by the district court has no
necessary relation to the length of imprisonment, as the court considers a wider range
of factors when imposing a fine.

      The judgment is affirmed.
                      ______________________________




                                          -2-